        Case 4:18-cv-00103-BMM Document 55 Filed 06/03/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
STEPHEN C. BULLOCK, in his official
capacity as Governor of Montana;
MONTANA DEPARTMENT OF REVENUE;                  Case No. 4:18-cv-00103-BMM
STATE OF NEW JERSEY,
                              Plaintiffs,       NOTICE OF
                  v.                            SUPPLEMENTAL
                                                AUTHORITY
INTERNAL REVENUE SERVICE;                       (LOCAL RULE 7.4)
CHARLES RETTIG, in his official
capacity as Commissioner of the
Internal Revenue Service; UNITED
STATES DEPARTMENT OF THE
TREASURY,
                              Defendants.

      Earlier today, the Supreme Court of the United States issued the attached

decision in Azar v. Allina Health Services et al., No. 17-1484, which affirms several

principles under the Administrative Procedure Act that are relevant to this case.

      First, the Court reaffirms that “[u]nder the APA, ‘substantive rules’ are those

that have the ‘force and effect of law,’ while ‘interpretive rules’ are those that

merely ‘advise the public of the agency’s construction of the statues and rules which

it administers.’” Id. at Slip Op. 6 (quoting Perez v. Mortgage Bankers Assn., 575 U.S. 92

(2015)); see Doc. 42 at 27–32 (arguing that Revenue Procedure 2018-38 is a

legislative rule, not an interpretive rule, because it has the force of law).

      Second, the Court holds that “[a]gencies have never been able to avoid notice

and comment simply by mislabeling their substantive pronouncements. On the



                                            1
         Case 4:18-cv-00103-BMM Document 55 Filed 06/03/19 Page 2 of 3



contrary, courts have long looked to the contents of the agency’s action, not the

agency’s self-serving label, when deciding whether statutory notice-and-comment

demands apply.” Azar, Slip. Op. 8 (emphasis in original); see Doc. 42 at 29–30

(discussing the contents of Revenue Procedure 2018-38).

       Third, Azar explains that “[n]otice and comment gives affected parties fair

warning of potential changes in the law and an opportunity to be heard on those

changes—and it affords the agency a chance to avoid errors and make a more

informed decision.” Azar, Slip Op. 15–16; cf. Doc. 42 at 42 (explaining that, had

the IRS followed the APA, “Montana and New Jersey would have been able to

bring to the agency’s attention the importance of [Schedule B] information in

administering their state tax and consumer-protection regimes.”).

                                              Respectfully submitted,
/s/Glenn Moramarco                            /s/ Raphael Graybill
Glenn Moramarco                               Raphael Graybill
ASSISTANT ATTORNEY GENERAL                    CHIEF LEGAL COUNSEL
Katherine A. Gregory                          P.O. Box 200801
DEPUTY ATTORNEY GENERAL                       Helena, MT 59620-0801
                                              (406) 444-3179
Gurbir S. Grewal                              raphael.graybill@mt.gov
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex             /s/ Deepak Gupta
25 Mark Street, 8th Floor, West Wing          Deepak Gupta
Trenton, NJ 08625                             Daniel Wilf-Townsend
(609) 376-3235                                GUPTA WESSLER PLLC
glenn.moramarco@law.njoag.gov                 1900 L Street, NW, Suite 312
katherine.gregory@law.njoag.gov               Washington, DC 20036
                                              (202) 888-1741
Attorneys for Plaintiff State of New Jersey   Attorneys for Plaintiffs Stephen C. Bullock
                                              and Montana Department of Revenue

                                              2
       Case 4:18-cv-00103-BMM Document 55 Filed 06/03/19 Page 3 of 3



                       CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2019, I electronically filed the foregoing

notice with the Clerk of the Court using the CM/ECF system. All participants are

registered CM/ECF users and will be served by the CM/ECF system.

                                           /s/ Deepak Gupta
                                           Deepak Gupta
